As filed with the Securities and Exchange Commission on January 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:February 29, 2013 Date of reporting period:November 30, 2012 Item 1. Schedules of Investments. Niemann Tactical Return Fund Schedule of Investments November 30, 2012 (Unaudited) Shares COMMON STOCKS - 22.46% Value Administrative and Support Services - 1.59% Barrett Business Services, Inc. $ The Geo Group, Inc. Beverage and Tobacco Product Manufacturing - 0.72% Constellation Brands, Inc. - Class A (a) Chemical Manufacturing - 2.80% Affymax, Inc. (a) Pharmacyclics, Inc. (a) Clothing and Clothing Accessories Stores - 0.65% The Gap, Inc. Computer and Electronic Product Manufacturing - 1.53% Cray, Inc. (a) GeoEye, Inc. (a) Credit Intermediation and Related Activities - 1.49% BofI Holding, Inc. (a) Ocwen Financial Corp. (a) Data Processing, Hosting, and Related Services - 0.89% Aol, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing - 0.76% Spectrum Brands Holdings, Inc. Funds Trusts and Other Financial vehicles - 0.73% Macquarie Infrastructure Co., LLC Furniture and Related Product Manufacturing - 0.70% Ethan Allen Interiors, Inc. Gasoline Stations - 0.69% Susser Holdings Corp. (a) Insurance Carriers and Related Activities - 1.43% First American Financial Corp. Hilltop Holdings, Inc. (a) Machinery Manufacturing - 1.79% 3D Systems Corp. (a) Nam Tai Electronics, Inc. (b) Motion Picture and Video Industries - 0.83% Lions Gate Entertainment Corp. (a)(b) Nursing and Residential Care Facilities - 0.73% Capital Senior Living Corp. (a) Pipeline Transportation - 0.75% Sunoco Logistics Partners L.P. Plastics and Rubber Products Manufacturing - 0.69% AEP Industires, Inc. (a) Publishing Industries (except Internet) - 0.75% Medidata Solutions, Inc. (a) Real Estate - 2.15% Brookfield Residential Properties, Inc. (a)(b) Sabra Health Care REIT, Inc. Walter Investment Management Corp. (a) Support Activities for Air Transportation - 0.79% Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR TOTAL COMMON STOCKS (Cost $4,873,678) EXCHANGE-TRADED FUNDS - 65.54% iShares MSCI Hong Kong Index Fund iShares MSCI Mexico Investable Market Index Fund iShares MSCI Turkey Investable Market Index Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares Nasdaq Biotechnology Index Fund iShares Dow Jones US Home Construction Index Fund PowerShares Emerging Markets Sovereign Debt Portfolio ProShares Short S&P500 (a) Short QQQ ProShares (a) SPDR Barclays International Corporate Bond ETF SPDR Nuveen S&P High Yield Municipal Bond ETF United States National Gas Fund L.P. (a) Vanguard Global ex-U.S. Real Estate ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $16,856,797) SHORT-TERM INVESTMETS - 14.69% Invesco STIT - Liquid Assets Portfolio - Institutional Class, 0.16% (c) TOTAL SHORT-TERM INVESTMETS (Cost $3,891,075) Total Investments in Securities (Cost $25,621,550) - 102.69% Liabilities in Excess of Other Assets - (2.69)% ) NET ASSETS - 100.00% $ ADR American Depositary Receipt ETF Exchange-Traded Fund (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of November 30, 2012. Note 1 – Securities Valuation The Niemann Tactical Return Fund’s (the “Fund”) investments in equity securities are carried at their fair value. Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities - Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of November 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks Administrative Support, WasteManagement $ - - $ Finance and Insurance - - Health Care and SocialAssistance - - Information - - Manufacturing - - Real Estate and Rental andLeasing - - Retail Trade - - Telecommunications - - Wholesale Trade - - Total Common Stocks - - Exchange-Traded Funds - - Short-Term Investments - - Total Investments in Securities $ $
